Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant application having Application No. 16/569,244, the amendment filed on 10/26/2022 is herein acknowledged. Claims 1 and 4 have been amended. Claims 1-13 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2022 has been entered.

 REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, the limitations “each component of the distributed system each including the respective counter and each respective counter unit comprising the component of the distributed system to which the unique component identification utilized is assigned;” render the claim indefinite as it is not clear how each component includes a counter unit and how each counter unit comprises the component. Appropriate correction/clarification is required.
Claims 6-7 and 9 recite the limitations “the generation unit” (in line 1 of claims 6 and 7 and lines 2-3 of claim 9). There is insufficient antecedent basis for this limitation in the claims.
Claims 2-5, 8 and 10-13 are rejected for encompassing the deficiencies in independent claim 1, upon which they depend.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aron et al. (US 2018/0314599). 
As per claim 1. A method for creating identifiers for a plurality of information units in a distributed system, a respective way of functioning of a respective functional unit of the plurality of information units being defined by assignment of a respective information unit of the plurality of information units to a respective functional unit of the distributed system; the method comprising: [Aron teaches “Some embodiments of the present invention are directed to a computer implemented method implemented with a processor for assigning a unique identifier for a data item initially deployed at a cluster of a networked environment that includes determining a unique cluster identifier for the cluster of the networked environment, atomically modifying a local counter value at the cluster of the networked environment and appending the unique cluster identifier to the atomically modified local counter value at the cluster of the networked environment to form a unique ID for the data item.” (par. 0006) where “The architecture of FIG. 1 can be implemented for a distributed platform that contains multiple servers 100a and 100b that manages multiple-tiers of storage” (par. 0028; fig. 1 and related text)]
creating an identifier which is assigned for identification to the respective information unit of the plurality of information units upon generation of the respective information unit; [Aron teaches “FIG. 2 illustrates a method for assigning unique identifiers for data items initially deployed at a node in a networked environment in accordance with some embodiments” (par. 0046; fig. 2 and related text)]
utilizing a unique component identification of a component of the distributed system for the identifier; [Aron teaches “When a data item is to be initially deployed (e.g., stored) at a node, the unique ID for the node at which the data item is to be initially deployed is determined as shown at 201. Determining the unique ID for the node at which the piece of data is to be initially deployed may simply involve querying the node for its unique node identifier. For example, a data item to be initially deployed at a node with a unique node identifier of A will result in a determination that the unique node identifier is A.” (par. 0047; fig. 2 and related text) where the system of fig. 1 and related text can be implemented as a distributed system (pars. 0028, 0030; fig. 1 and related text). “In some embodiments the unique node identifier may be a 64-bit value. In other embodiments, the unique node identifier may be of a different data size. The size of the unique node identifier may be chosen such that the networked environment can support the assignment of a unique node identifier for any number of nodes.” (par. 0048)]
combining the unique component identification with a respective current counter value of a respective counter unit arranged in the component, each component of the distributed system each including the respective counter and each respective counter unit comprising the component of the distributed system to which the unique component identification utilized is assigned; [Aron teaches “Once the unique node identifier has been determined and the local counter value has been atomically modified for the data item being initially deployed at the node, the unique node identifier and the modified local counter value may be appended to form a unique ID for the data item as shown at 205. Because each node within the networked environment has its own unique node identifier and each node within the networked environment maintains its own local counter that is atomically modified upon the initial deployment of any data item, every deployment of a first instance of a data item will be assigned a unique identifier that is absolutely unique to the entire networked environment.” (par. 0051) “the local counter value is a 64-bit value” (par. 0053) see each node comprising a counter in (fig. 3 and related text)]
incrementing the counter value after generation of the respective identifier; and [Aron teaches “The local counter value for the node at which the data item is to be initially deployed is then atomically modified as shown at 203. As mentioned above, each node may keep a local counter which is atomically modified (e.g. incremented) each time a data item is initially deployed at that node. For example, a local counter for a node in the networked environment may be incremented to a value of 50 upon the deployment of a first instance of a data item at that node. In that example, the local counter value determined for that piece of data would be 50.” (par. 0049) “FIG. 3 is a schematic diagram illustrating the assignment of unique identifiers for data items initially deployed at nodes in a networked environment in accordance with some embodiments. The networked environment of FIG. 3 includes three nodes A, B, and C connected by way of a wide area network (WAN). As mentioned above, each node is assigned a unique node identifier and each node includes a local counter whose value is atomically modified (e.g., incremented) upon the initial deployment of a data item at that node.” (par. 0055; fig. 3 and related text), note the counter value is incremented for each new data item and is thus incremented after generation of a respective identifier]
storing the incremented counter value as the respective current counter value in the respective counter unit arranged in the component [Aron, see each node comprising a counter in (fig. 3 and related text) where “When a data item is to be initially deployed (e.g., stored) at a node, the unique ID for the node at which the data item is to be initially deployed is determined as shown at 201.” (par. 0047) “As mentioned above, each node may keep a local counter which is atomically modified (e.g. incremented) each time a data item is initially deployed at that node.” (par. 0049; figs. 2-3 and related text) “Once the unique node identifier has been determined and the local counter value has been atomically modified for the data item being initially deployed at the node, the unique node identifier and the modified local counter value may be appended to form a unique ID for the data item as shown at 205.” (par. 0051)].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as  subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Aron et al. (US 2018/0314599) in view of Haggerty et al. (US 2012/0260086).
As per claim 2. The combination of Martin and Alger teaches The method as claimed in claim 1, wherein access to the counter unit is at least restricted during generation of the information unit and the respective associated identifier [Aron teaches “Once the unique node identifier has been determined and the local counter value has been atomically modified for the data item being initially deployed at the node, the unique node identifier and the modified local counter value may be appended to form a unique ID for the data item as shown at 205. Because each node within the networked environment has its own unique node identifier and each node within the networked environment maintains its own local counter that is atomically modified upon the initial deployment of any data item, every deployment of a first instance of a data item will be assigned a unique identifier that is absolutely unique to the entire networked environment.” (par. 0051)] but Aron does not expressly disclose restricted access to the counter; however, regarding these limitations, Haggerty teaches [“a counter-based unique identifier uses a unique counter value as a secret that is protected by the access control client of the device.” (par. 0059)]. 
Aron and Haggerty both deal with solving the same problem of generation of unique identifiers in a computing system.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the Aron to protect/restrict access to the counter value of a unique identifier as taught by Haggerty since doing so would further ensure uniqueness of the identifier.
Therefore, it would have been obvious to combine Aron and Haggerty for the benefit of creating a storage system/method to obtain the invention as specified in claim 2.

Claims 3, 5-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Aron et al. (US 2018/0314599) in view of Alger et al. (US 5,913,217). 
As per claim 3.  The method as claimed in claim 1, wherein the counter unit is initialized with a defined start value [Aron teaches “In some embodiments the local counter value may be a 64-bit value. In other embodiments, the local counter value may be of a different data size. The size of the local counter value may be chosen such that the networked environment can support the assignment of a unique local counter value for any number of data items being initially deployed at a node.” (par. 0050)] but Aron does not expressly teach the counter initialized with a defined start value; however, regarding these limitations, Alger teaches [“the actual counter may be set to a random value or the clock value when the component is first installed on a computer system, rather than set to 0. The setting to a random value or a clock value helps reduce the possibility that different computer systems will generate duplicate UUIDs. If the node ID field and the clock sequential/variant field are the same for two computer systems, then if each computer system initializes its actual counter to zero, then they will generate duplicate UUIDs. In contrast, if their actual counters are initialized to random values, then it is less likely that they would generate duplicate UUIDs.“ (col. 8, lines 54-65)].
Aron and Alger both deal with solving the same problem of generation of unique identifiers in a computing system.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the Aron to include initializing the counter to a defined start value as taught by Alger since doing so would provide the benefits of ensuring uniqueness of the identifiers created using the counter.
Therefore, it would have been obvious to combine Aron and Alger for the benefit of creating a storage system/method to obtain the invention as specified in claim 3.
As per claim 5.  The method as claimed in claim 1, wherein a generation unit generates the information unit and the respective associated identifier [Aron teaches “each node in the networked environment may keep a local counter for each data item being initially deployed at that node. Whenever a data item is initially deployed at a node, the local counter value for that node is atomically modified (e.g. incremented) such no data items being initially deployed at the node will be associated with the same local counter value. As used herein, the term initially deployed refers to the first instance of a data item being stored. Thus, a first instance of a data item created at node is initially deployed at that node.” (par. 0045) “FIG. 2 illustrates a method for assigning unique identifiers for data items initially deployed at a node in a networked environment in accordance with some embodiments. The method of FIG. 2 utilizes a unique node identifier for each node within the networked environment and a local counter for each node within the networked environment.” (par. 0046; fig. 2 and related text) where fig. 10 illustrates a computer system 1400 for implementing the invention as taught by Aron, including a processor (fig. 10 and related text) where the node including a process of Aron may be interpreted to correspond to the claimed generation unit]; but, Aron does not expressly refer to a generation unit; however, regarding this limitation, Alger teaches [computer system including component 411 to generate a counter-based UUID (fig. 4 and related text; col. 6, lines 10-21) where a computer system creates objects (col. 1, lines 12-41)]. 
Aron and Alger both deal with solving the same problem of generation of unique identifiers in a computing system.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the Aron to include expressly refer to the node comprising a generation unit such as the generation unit taught by Alger since doing so would provide the benefits of flexibility of design.
Therefore, it would have been obvious to combine Aron and Alger for the benefit of creating a storage system/method to obtain the invention as specified in claim 5.
As per claim 6.  The method as claimed in claim 1, wherein the generation unit is implemented as a functional unit on the same component for which the respective information unit and the respective associated identifier is generated [Aron teaches the node or component for which the data units are generated perform the deployment and generation of the data units and unique identifiers (pars. 0045-0046; figs. 2-3 and related text) and even though Aron teaches a computer system 1400 for implementing the invention as including a processor (fig. 10 and related text)], Aron does not expressly refer to a generation unit; however, regarding this limitation, Alger teaches [computer system including component 411 to generate a counter-based UUID (fig. 4 and related text; col. 6, lines 10-21) where a computer system creates objects (col. 1, lines 12-41)]. 
Aron and Alger both deal with solving the same problem of generation of unique identifiers in a computing system.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Aron to include expressly refer to the node comprising a generation unit such as the generation unit taught by Alger since doing so would provide the benefits of flexibility of design.
Therefore, it would have been obvious to combine Aron and Alger for the benefit of creating a storage system/method to obtain the invention as specified in claim 6.
As per claim 7.  The method as claimed in claim 1, [Aron teaches the node or component for which the data units are generated perform the deployment and generation of the data units and unique identifiers (pars. 0045-0046; figs. 2-3 and related text) and even though Aron teaches a computer system 1400 for implementing the invention as including a processor (fig. 10 and related text)] but does not expressly refer to wherein the generation unit is implemented as a functional unit on a separate component, which is connected via at least one of (i) a direct communication connection and (ii) gateway unit to the respective component, for which the respective information unit and the respective associated identifier is generated; however, regarding these limitations, Alger teaches [computer 401 on a network generating counter-based UUIDs on component 411 (fig. 4 and related text) and also teaches embodiments which are well known where machines request unique UUIDs from a central allocator (fig. 2 and related text; fig. 5 and related text).
Aron and Alger both deal with solving the same problem of generation of unique identifiers in a computing system.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Aron to include wherein the generation unit is implemented as a functional unit on a separate component, which is connected via at least one of (i) a direct communication connection and (ii) gateway unit to the respective component, for which the respective information unit and the respective associated identifier is generated as taught by Alger since doing so would provide the benefits of proving a central unique identifier allocator and ensuring unique identifier uniqueness.
Therefore, it would have been obvious to combine Aron and Alger for the benefit of creating a storage system/method to obtain the invention as specified in claim 7.
As per claim 8. The method as claimed in claim 1, [Aron teaches “FIG. 3 is a schematic diagram illustrating the assignment of unique identifiers for data items initially deployed at nodes in a networked environment in accordance with some embodiments. The networked environment of FIG. 3 includes three nodes A, B, and C connected by way of a wide area network (WAN). As mentioned above, each node is assigned a unique node identifier and each node includes a local counter whose value is atomically modified (e.g., incremented) upon the initial deployment of a data item at that node.” (par. 0055) “Node A is assigned the unique node identifier A. When a first instance of a data item is initially deployed at node A, the local counter value for node A is atomically modified (e.g., incremented) to 500. The first instance of the data item being initially deployed at node A is then given a unique ID by appending the unique node ID for node A to the current local counter value at node A. The unique ID is thus A-500 for the data item being initially deployed at node A.” (par. 0056) (fig. 3 and related text)] but does not expressly disclose wherein the respective information unit and the respective associated identifier are stored in a memory unit with at least one of (i) additional status and (ii) generation information; however, regarding these limitations, [Alger teaches “FIG. 6 is a block diagram illustrating a compressed UUID index. A UUID index, as shown in FIG. 3, contains an entry for each row of a database table. Each entry contains the UUID of the row and a row identifier that indicates the location of the row within the table. The entries of the UUID index are preferably sorted based on a right-to-left ordering of bits of the UUIDs. Each row of the database table contains its UUID plus data values. The compressed UUID index 620 contains variable-length entries with three fields: a redundant field, a remainder field, and an RID field. The redundant field indicates the count of bits of the suffix of the UUID of this entry that is redundant with the previous entry in the UUID index. The remainder field contains the bit values for those bits which are not redundant. The RID field contains the row identifier. The compressed UUID index is created by scanning uncompressed UUID index and determining the count of bits of the redundant suffix of adjacent entries. The redundant field of an entry is set to that count. The entries in the compressed UUID index are stored in contiguous memory locations that typically result in a considerable savings in memory usage.” (col. 7, lines 34-54)].  
Aron and Alger both deal with solving the same problem of generation of unique identifiers in a computing system.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Aron to include wherein the respective information unit and the respective associated identifier are stored in a memory unit with at least one of (i) additional status and (ii) generation information as taught by Alger since doing so would facilitate storage and management of the unique identifiers.
Therefore, it would have been obvious to combine Aron and Alger for the benefit of creating a storage system/method to obtain the invention as specified in claim 8. 
As per claim 9. The method as claimed in claim 8, wherein information stored in the memory unit for the respective identifiers created is processed with aid by the generation unit [Aron teaches the node or component for which the data units are generated perform the deployment and generation of the data units and unique identifiers (pars. 0045-0046; figs. 2-3 and related text) and even though Aron teaches a computer system 1400 for implementing the invention as including a processor (fig. 10 and related text). Alger teaches computer system including component 411 to generate a counter-based UUID (fig. 4 and related text; col. 6, lines 10-21) where a computer system creates objects (col. 1, lines 12-41) and Table storing objects along with UUID (fig. 6 and related text)].  
As per claim 13. The method as claimed in claim 1, wherein the component identification, of the respective current counter value of the counter unit as well as the respective identifiers of the respective information units are stored encoded [Aron teaches node identifiers, respective counter values of each node and respective information units created in each node (fig. 3 and related text)] but does not expressly disclose storing this information in an encoded form; however, [Alger teaches UUID comprising counter value, clock sequential/variant filed and node ID (fig. 5 and related text) being compressed and stored in compressed form (col. 4, lines 16-41; col. 7, line 34-col. 8, line 15; col. 9, lines 19-35)  where compression involves encoding information using fewer bits than the original representation].
Aron and Alger both deal with solving the same problem of generation of unique identifiers in a computing system.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Aron to include storing the component identifier, respective counter value and respective identifiers in a compressed or encoded form as taught by Alger, since doing so would provide the benefits of ensuring security of the compressed information as well as storage space savings.
Therefore, it would have been obvious to combine Aron and Alger for the benefit of creating a storage system/method to obtain the invention as specified in claim 13. 

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Aron et al. (US 2018/0314599) in view of in view of Haggerty et al. (US 2012/0260086) as applied in the rejection of claim 2 above, and further in view of Alger et al. (US 5,913,217). 
As per claim 4. The method as claimed in claim 2, wherein the counter unit is initialized with a defined start value [The rationale in the rejection of claim 3 is herein incorporated but the combination of Aron, Haggerty and Alger applies to the rejection of claim 4 instead of the combination of Aron and Alger].  

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Aron et al. (US 2018/0314599) in view of Marin et al. (EP 0733972).
As per claim 10. Aron teaches The method as claimed in claim 1, but does not expressly disclose wherein additional identification information is utilized for the generation of the identifier for the respective information unit; however, regarding these limitations, [Martin teaches “Martin teaches “The formation of the unique ID… In addition, a value from an incrementer associated with the process is obtained… and the machine address, process ID, local system time and increment value are concatenated to form a single string” (page 6, lines 33-41; fig. 6 and related text). 
Aron and Martin both deal with solving the same problem of generation of unique identifiers in a computing system.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Aron to have additional identification information utilized for the generation of the identifier for the respective information unit as taught by Martin since doing so would further ensure uniqueness of the created identifiers. 
Therefore, it would have been obvious to combine Aron and Martin for the benefit of creating a storage system/method to obtain the invention as specified in claim 10.
As per claim 11. The method as claimed in claim 1, wherein the respective information unit and the respective associated identifier is stored after assignment to a respective functional unit in a non-volatile memory element [Aron teaches “FIG. 3 is a schematic diagram illustrating the assignment of unique identifiers for data items initially deployed at nodes in a networked environment in accordance with some embodiments. The networked environment of FIG. 3 includes three nodes A, B, and C connected by way of a wide area network (WAN). As mentioned above, each node is assigned a unique node identifier and each node includes a local counter whose value is atomically modified (e.g., incremented) upon the initial deployment of a data item at that node.” (par. 0055) “Node A is assigned the unique node identifier A. When a first instance of a data item is initially deployed at node A, the local counter value for node A is atomically modified (e.g., incremented) to 500. The first instance of the data item being initially deployed at node A is then given a unique ID by appending the unique node ID for node A to the current local counter value at node A. The unique ID is thus A-500 for the data item being initially deployed at node A.” (par. 0056) (fig. 3 and related text)] but Aron does no expressly refer to storing the data item and identifier in a non-volatile memory; however, regarding these limitations, [Martin teaches “A “distributed object system” or “distributed object environment” refers to a system comprising remote objects that communicate through an object request broker (ORB) that is aware of the locations and status of the objects in the distributed object system” (page 5, lines 14-21). “The object identifier is preferably stored either in the reference data extension of the object or the persistent data storage associated with the object… the unique ID may be stored in any location which is accessible to the object… Preferred memory locations include those locations for which access can be accomplished efficiently, such as the memory space assigned for persistent storage for the object…”  (page 6, lines 30-41)].  
Aron and Martin both deal with solving the same problem of generation of unique identifiers in a computing system.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Aron to have the information data unit and unique identifiers stored in a non-volatile memory as taught by Martin since doing so would provide the benefits of allowing ease of access to the objects/data items and unique identifiers while facilitating management of both and providing endurance of the information.
Therefore, it would have been obvious to combine Aron and Martin for the benefit of creating a storage system/method to obtain the invention as specified in claim 11.
As per claim 12. The method as claimed in claim 1, wherein the component identification and the respective current counter value of the counter unit is stored in a non-volatile memory element on the respective component [Aron teaches [Aron teaches “FIG. 3 is a schematic diagram illustrating the assignment of unique identifiers for data items initially deployed at nodes in a networked environment in accordance with some embodiments. The networked environment of FIG. 3 includes three nodes A, B, and C connected by way of a wide area network (WAN). As mentioned above, each node is assigned a unique node identifier and each node includes a local counter whose value is atomically modified (e.g., incremented) upon the initial deployment of a data item at that node.” (par. 0055) where each node or component contains the node id and its respective counter value (fig. 3 and related text)] but Aron does not expressly refer to storing this information in a non-volatile memory; however, regarding these limitations, Martin teaches [“A “distributed object system” or “distributed object environment” refers to a system comprising remote objects that communicate through an object request broker (ORB) that is aware of the locations and status of the objects in the distributed object system” (page 5, lines 14-21). “The object identifier is preferably stored either in the reference data extension of the object or the persistent data storage associated with the object… the unique ID may be stored in any location which is accessible to the object… Preferred memory locations include those locations for which access can be accomplished efficiently, such as the memory space assigned for persistent storage for the object…”  (page 6, lines 30-41)].  
Aron and Martin both deal with solving the same problem of generation of unique identifiers in a computing system.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Aron to have the component or node identifier as well as the counter values of each node stored in non-volatile or persistent memory as taught by Martin since doing so would provide the benefits of allowing ease of access to the counters and node identifiers while facilitating management of both and providing endurance of the information.
Therefore, it would have been obvious to combine Aron and Martin for the benefit of creating a storage system/method to obtain the invention as specified in claim 12.


Claims 1, 3 and 5-13 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (EP 0733972) in view of Alger et al. (US 5,913,217) and further in view of Aron et al. (US 2018/0314599). 
As per claim 1. A method for creating identifiers for information units in a distributed system, a respective way of functioning of a respective functional unit of the plurality of information units being defined by assignment of a respective information unit of the plurality of information units to a respective functional unit of the distributed system; the method comprising: [Martin teaches a system/method in a distributed computer system (page 2, lines 7-10) which includes the generation of unique identifier (page 3, line 18-page 4, line 27) and explains creation of objects having unique identifiers (page 6, lines 25-32; fig. 5 and related text)]
creating an identifier which is assigned for identification to the respective information unit upon generation of the respective information unit; [Martin teaches “creation of objects having unique identifiers… Beginning with initialization step 502, creation of a unique ID for the object at step 504 precedes the creation of the object itself at step 506… the object may be created before the unique ID is created” (page 6, lines 25-32; fig. 5 and related text)]
utilizing a unique component identification of a component of the distributed system for the identifier; [Martin teaches “the network address for the machine on which the object is being created is obtained” (page 6, lines 33-47; fig. 6 and related text) “A preferred machine address is the network IP address for the machine” (page 6, lines 42-46)]
combining the unique component identification with a respective current counter value of a respective counter unit arranged in the component, each component of the distributed system each including the respective counter and each respective counter unit comprising the component of the distributed system to which the unique component identification utilized is assigned; [Martin teaches “The formation of the unique ID… In addition, a value from an incrementer associated with the process is obtained… and the machine address, process ID, local system time and increment value are concatenated to form a single string” (page 6, lines 33-41; fig. 6 and related text) where Martin further explains “The formation of the unique ID is described in Figure 6 with respect to sequence 600… the network address for the machine on which the object is being created is obtained… the process ID for the process that is creating the identifiable object is obtained… and the current local system time is obtained… In addition, a value from an incrementer associated with the process is obtained” (page 6, lines 33-41) where fig. 6 also shows the incrementer as being local]. Thus, according to Martin, the machine ID is a machine on which the object is being created and refers to the incrementer as local; where even though Martin does not expressly refer to the incrementer being in arranged in the machine or component, one of ordinary skill in the art would have found it obvious to explicitly have this local incrementer be arranged in the machine or component since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70; and doing so would at least provide flexibility of design and increased speed in unit in the creation for the unique identifier for information units. However, Martin in view of Japikse does not expressly disclose each component of the distributed system each including a respective counter
incrementing the counter value after generation of the respective identifier; and [Martin teaches “Increment value 610 is obtained by calling a local counter…” (page 6, lines 33-46; fig. 6 and related text) where after the generation of the ID and before generating a new ID, the counter is incremented in step 610 (fig. 6 and related text)]
storing the incremented counter value as the respective current counter value in the respective counter unit arranged in the component [Martin teaches “Increment value 610 is obtained by calling a local counter…” (page 6, lines 33-46; fig. 6 and related text) where the value of the current counter value must be stored/accessible in order for it to be called for each formation of the unique ID. Martin further explains “The formation of the unique ID is described in Figure 6 with respect to sequence 600… the network address for the machine on which the object is being created is obtained… the process ID for the process that is creating the identifiable object is obtained… and the current local system time is obtained… In addition, a value from an incrementer associated with the process is obtained” (page 6, lines 33-41) where fig. 6 also shows the incrementer as being local]. Thus, according to Martin, the machine ID is a machine on which the object is being created and refers to the incrementer as local; where even though Martin does not expressly refer to the incrementer being in arranged in the machine or component, one of ordinary skill in the art would have found it obvious to explicitly have this local incrementer be arranged in the machine or component since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70; and doing so would at least provide flexibility of design and increased speed in unit in the creation for the unique identifier for information units]; but Martin does not expressly refer to storing the incremented counter value. 
Regarding the limitations of storing the incremented counter value, Alger teaches [generation of a counter-based UUID (universally unique identifier) (col. 3, line 60-col. 4, line 41; fig. 4 and related text) where “The generate counter-based UUID component maintains the actual counter that is incremented each time a UUID is allocated… the actual counter is stored… in step  804, the component persistently stores the actual counter” (col. 8, lines 16-41) “Whenever the actual counter is incremented so that the log point part in changed (i.e., every 2^16 increments), the value of the log point part is stored persistently on a storage device” (col. 6, lines 62-65)].
Martin and Alger are analogous art because they both deal with generation of unique identifiers in a computing system.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Martin to have the counter/incrementer arranged in the component or machine, since arrangement of the counter in the component would involve rearrangement of parts and it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Arranging the counter in the component would at least provide flexibility of design and increased speed in the creation for the unique identifier for information units.  Additionally, it would have been obvious to modify Martin to include permanently storing the value of the incremented counter value as taught by Alger, since doing so would provide the benefits of guaranteeing uniqueness of UUIDs generated by computer system (col. 6, line 53-col. 7, lines 33). 
The combination of Martin and Alger does not expressly disclose each component of the distributed system each including a respective counter; (First, regarding these limitations, note that the pending claims do not contain any requirement or limitation dictating that the distributed system comprise a plurality of components as argued by Applicant); however, regarding these limitations Aron teaches [where the system of fig. 1 and related text can be implemented as a distributed system (pars. 0028, 0030; fig. 1 and related text). “When a data item is to be initially deployed (e.g., stored) at a node, the unique ID for the node at which the data item is to be initially deployed is determined as shown at 201. Determining the unique ID for the node at which the piece of data is to be initially deployed may simply involve querying the node for its unique node identifier. For example, a data item to be initially deployed at a node with a unique node identifier of A will result in a determination that the unique node identifier is A.” (par. 0047; fig. 2 and related text) where the system of fig. 1 and related text can be implemented as a distributed system (pars. 0028, 0030; fig. 1 and related text). “In some embodiments the unique node identifier may be a 64-bit value. In other embodiments, the unique node identifier may be of a different data size. The size of the unique node identifier may be chosen such that the networked environment can support the assignment of a unique node identifier for any number of nodes.” (par. 0048) “Once the unique node identifier has been determined and the local counter value has been atomically modified for the data item being initially deployed at the node, the unique node identifier and the modified local counter value may be appended to form a unique ID for the data item as shown at 205. Because each node within the networked environment has its own unique node identifier and each node within the networked environment maintains its own local counter that is atomically modified upon the initial deployment of any data item, every deployment of a first instance of a data item will be assigned a unique identifier that is absolutely unique to the entire networked environment.” (par. 0051) “the local counter value is a 64-bit value” (par. 0053) see each node comprising a counter in (fig. 3 and related text). Thus, Aron also teaches the counter arranged in the component or node]. 
Before the effective date of the invention, it would have been obvious to one of ordinary skill in the art to modify the system/method of the combination of Martin and Alger to include a local counter in each component or node of the distributed system as taught by Aron since doing so would provide the benefits of ensuring uniqueness of data item identifiers among a plurality of components/nodes.
Therefore, it would have been obvious to combine Martin and Alger with Aron for the benefit of creating a storage system/method to obtain the invention as specified in claim 1.
As per claim 3. The method as claimed in claim 1, wherein the counter unit is initialized with a defined start value [Martin teaches “Increment value 610 is obtained by calling a local counter…” (page 6, lines 33-46; fig. 6 and related text). Alger teaches “the actual counter may be set to a random value or the clock value when the component is first installed on a computer system, rather than set to 0. The setting to a random value or a clock value helps reduce the possibility that different computer systems will generate duplicate UUIDs. If the node ID field and the clock sequential/variant field are the same for two computer systems, then if each computer system initializes its actual counter to zero, then they will generate duplicate UUIDs. In contrast, if their actual counters are initialized to random values, then it is less likely that they would generate duplicate UUIDs.“ (col. 8, lines 54-65)].  
As per claim 5. The method as claimed in claim 1, wherein a generation unit generates the information unit and the respective associated identifier [Martin teaches machine in which objects and unique ID for the object are created (page 6, lines 25-46; figs. 5-6 and related text). Alger teaches computer system including component 411 to generate a counter-based UUID (fig. 4 and related text; col. 6, lines 10-21) where a computer system creates objects (col. 1, lines 12-41)].  
As per claim 6. The method as claimed in claim 1, wherein the generation unit is implemented as a functional unit on the same component for which the respective information unit and the respective associated identifier is generated [Martin teaches machine in which objects and unique ID for the object are created (page 6, lines 25-46; figs. 5-6 and related text). Alger teaches computer system including component 411 to generate a counter-based UUID (fig. 4 and related text; col. 6, lines 10-21) where a computer system creates objects (col. 1, lines 12-41)].    
As per claim 7. The method as claimed in claim 1, wherein the generation unit is implemented as a functional unit on a separate component, which is connected via at least one of (i) a direct communication connection and (ii) gateway unit to the respective component, for which the respective information unit and the respective associated identifier is generated [Martin teaches a distributed object system/method where distributed objects can be located on one or more computers on a network (page 5, lines 3-21 and 50-55; figs. 1-2 and related text) where machine on which the object is being created runs the methods of figs. 5 and 6 (figs. 5 and 6 and related text). Alger teaches computer 401 on a network generating counter-based UUIDs on component 411 (fig. 4 and related text) and also teaches embodiments which are well known where machines request unique UUIDs from a central allocator (fig. 2 and related text; fig. 5 and related text)].  
As per claim 8. The method as claimed in claim 1, wherein the respective information unit and the respective associated identifier are stored in a memory unit with at least one of (i) additional status and (ii) generation information [Martin teaches “A “distributed object system” or “distributed object environment” refers to a system comprising remote objects that communicate through an object request broker (ORB) that is aware of the locations and status of the objects in the distributed object system” (page 5, lines 14-21). “The object identifier is preferably stored either in the reference data extension of the object or the persistent data storage associated with the object… the unique ID may be stored in any location which is accessible to the object… Preferred memory locations include those locations for which access can be accomplished efficiently, such as the memory space assigned for persistent storage for the object…”  (page 6, lines 30-41). Alger teaches “FIG. 6 is a block diagram illustrating a compressed UUID index. A UUID index, as shown in FIG. 3, contains an entry for each row of a database table. Each entry contains the UUID of the row and a row identifier that indicates the location of the row within the table. The entries of the UUID index are preferably sorted based on a right-to-left ordering of bits of the UUIDs. Each row of the database table contains its UUID plus data values. The compressed UUID index 620 contains variable-length entries with three fields: a redundant field, a remainder field, and an RID field. The redundant field indicates the count of bits of the suffix of the UUID of this entry that is redundant with the previous entry in the UUID index. The remainder field contains the bit values for those bits which are not redundant. The RID field contains the row identifier. The compressed UUID index is created by scanning uncompressed UUID index and determining the count of bits of the redundant suffix of adjacent entries. The redundant field of an entry is set to that count. The entries in the compressed UUID index are stored in contiguous memory locations that typically result in a considerable savings in memory usage.” (col. 7, lines 34-54)].  
As per claim 9. The method as claimed in claim 8, wherein information stored in the memory unit for the respective identifiers created is processed with aid by the generation unit [Martin teaches machine on which the object is being created “The object identifier is preferably stored either in the reference data extension of the object or the persistent data storage associated with the object… the unique ID may be stored in any location which is accessible to the object… Preferred memory locations include those locations for which access can be accomplished efficiently, such as the memory space assigned for persistent storage for the object…”  (page 6, lines 30-41). Alger teaches computer system including component 411 to generate a counter-based UUID (fig. 4 and related text; col. 6, lines 10-21) where a computer system creates objects (col. 1, lines 12-41) and Table storing objects along with UUID (fig. 6 and related text)].  
As per claim 10. The method as claimed in claim 1, wherein additional identification information is utilized for the generation of the identifier for the respective information unit [Martin teaches “Martin teaches “The formation of the unique ID… In addition, a value from an incrementer associated with the process is obtained… and the machine address, process ID, local system time and increment value are concatenated to form a single string” (page 6, lines 33-41; fig. 6 and related text). Alger teaches UUID containing counter value, clock sequential/variant filed and node ID (fig. 5 and related text)].  
As per claim 11. The method as claimed in claim 1, wherein the respective information unit and the respective associated identifier is stored after assignment to a respective functional unit in a non-volatile memory element [Martin teaches “A “distributed object system” or “distributed object environment” refers to a system comprising remote objects that communicate through an object request broker (ORB) that is aware of the locations and status of the objects in the distributed object system” (page 5, lines 14-21). “The object identifier is preferably stored either in the reference data extension of the object or the persistent data storage associated with the object… the unique ID may be stored in any location which is accessible to the object… Preferred memory locations include those locations for which access can be accomplished efficiently, such as the memory space assigned for persistent storage for the object…”  (page 6, lines 30-41). Alger teaches Table storing objects along with UUID stored in contiguous memory locations (fig. 6 and related text)].  
As per claim 12. The method as claimed in claim 1, wherein the component identification and the respective current counter value of the counter unit is stored in a non-volatile memory element on the respective component [Martin teaches ““The formation of the unique ID… In addition, a value from an incrementer associated with the process is obtained… and the machine address, process ID, local system time and increment value are concatenated to form a single string… stored in a memory location accessible to the object… Preferred memory locations include those locations for which access can be accomplished efficiently, such as the memory space assigned for persistent storage for the object…” (page 6, lines 33-41; fig. 6 and related text). Alger teaches “The node ID field contains a node identifier that uniquely identifies the computer system that created the UUID. By convention, manufacturers of network access cards assign a 48-bit unique identifier to each network access card that they create. Consequently, if a computer system has a network access card, then the node ID field is set to the value of that network access card identifier. However, if a computer system does not have a network access card, then the computer system randomly generates a value that it uses as its unique identifier and sets the node ID field to that value” (col. 2, lines 1-20) “The UUID… contains the Node ID field set to the node identifier” (fig. 5 and related text) where in step 805, node ID is stored in UUID (fig. 8 and related text) “The generate counter-based UUID component maintains the actual counter that is incremented each time a UUID is allocated… the actual counter is stored… in step  804, the component persistently stores the actual counter” (col. 8, lines 16-41) “Whenever the actual counter is incremented so that the log point part in changed (i.e., every 2^16 increments), the value of the log point part is stored persistently on a storage device” (col. 6, lines 62-65) where Alger also teaches Table storing objects along with UUID stored in contiguous memory locations (fig. 6 and related text)].  
As per claim 13. The method as claimed in claim 1, wherein the component identification, of the respective current counter value of the counter unit as well as the respective identifiers of the respective information units are stored encoded [Alger teaches UUID comprising counter value, clock sequential/variant filed and node ID (fig. 5 and related text) being compressed and stored in compressed form (col. 4, lines 16-41; col. 7, line 34-col. 8, line 15; col. 9, lines 19-35)  where compression involves encoding information using fewer bits than the original representation].

Claims 2 and 4 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (EP 0733972) in view of Alger et al. (US 5,913,217) and Aron et al. (US 2018/0314599) as applied in the rejection of claim 1 above, and further in view of Haggerty et al. (US 2012/0260086).
As per claim 2. The combination of Martin and Alger teaches The method as claimed in claim 1, wherein access to the counter unit is at least restricted during generation of the information unit and the respective associated identifier [“Increment value 610 is obtained by calling a local counter, which counter differentiates various threads that are being executed simultaneously.” (page 6, lines 42-46) and Alger teaches counter value used to generate UUIDs (fig. 5 and related text)] but the combination of Martin, Alger and Aron does not expressly disclose restricted access to the counter; however, regarding these limitations, Haggerty teaches [“ a counter-based unique identifier uses a unique counter value as a secret that is protected by the access control client of the device.” (par. 0059)]. 
Martin, Alger, Aron and Haggerty all deal with solving the same problem of generation of unique identifiers in a computing system.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Martin, Alger and Aron to protect/restrict access to the counter value of a unique identifier as taught by Haggerty since doing so would further ensure uniqueness of the identifier.
Therefore, it would have been obvious to combine Martin, Alger and Aron for the benefit of creating a storage system/method to obtain the invention as specified in claim 2.
As per claim 4. The method as claimed in claim 2, wherein the counter unit is initialized with a defined start value [The rationale in the rejection of claim 3 is herein incorporated but the combination of Martin, Alger, Aron and Haggerty applies to the rejection of claim 4 instead of the combination of Martin, Alger and Aron].  

ACKNOWLEDGEMENT OF ISSUES RAISED BY APPLICANT
Response to Amendment
Applicant's arguments filed on 10/26/2022 have been fully considered but they are moot in view of new grounds of rejection.
	
CLOSING COMMENTS
a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-13 have received an action on the merits and are subject to a non-final rejection.
    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



November 29, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135